DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of beam-level throughput monitoring systems” as recited in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
 	The claimed feature of “A satellite network throughput management system comprising: a satellite gateway that serves to connect a plurality of satellite terminals with one or more networks; a plurality of beam-level throughput monitoring systems, wherein: each beam-level throughput monitoring system of the plurality of beam- level throughput monitoring systems monitors a different satellite beam at the satellite gateway; each beam-level throughput monitoring system of the plurality of beam- level throughput monitoring systems determine a throughput amount used by each entity of a plurality of entities; each entity of the plurality of entities is mapped to the plurality of satellite terminals; and a gateway-level throughput monitoring system that is in communication with each of the plurality of beam-level throughput monitoring systems and aggregates the throughput amount used by each of the plurality of entities.” as recited in claim 2, does not have support of proper antecedent basis from the original specification.  To be more specific, the claimed feature of “a plurality of beam-level throughput monitoring systems, wherein: each beam-level throughput monitoring system of the plurality of beam- level throughput monitoring systems monitors a different satellite beam at the satellite gateway; each beam-level throughput monitoring system of the plurality of beam- level throughput monitoring systems determine a throughput amount used by each entity of a plurality of entities; each entity of the plurality of entities is mapped to the plurality of satellite terminals” does not have support of proper antecedent basis from the original specification.
Claim Rejections - 35 USC § 112
Claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The claimed feature of “A satellite network throughput management system comprising: a satellite gateway that serves to connect a plurality of satellite terminals with one or more networks; a plurality of beam-level throughput monitoring systems, wherein: each beam-level throughput monitoring system of the plurality of beam- level throughput monitoring systems monitors a different satellite beam at the satellite gateway; each beam-level throughput monitoring system of the plurality of beam- level throughput monitoring systems determine a throughput amount used by each entity of a plurality of entities; each entity of the plurality of entities is mapped to the plurality of satellite terminals; and a gateway-level throughput monitoring system that is in communication with each of the plurality of beam-level throughput monitoring systems and aggregates the throughput amount used by each of the plurality of entities.” as recited in claim 2, contains subject matter which was not described in the original specification.  To be more specific, the claimed feature of “a plurality of beam-level throughput monitoring systems, wherein: each beam-level throughput monitoring system of the plurality of beam- level throughput monitoring systems monitors a different satellite beam at the satellite gateway; each beam-level throughput monitoring system of the plurality of beam- level throughput monitoring systems determine a throughput amount used by each entity of a plurality of entities; each entity of the plurality of entities is mapped to the plurality of satellite terminals” was not described in any part of the original specification for enablement.
 	Claims 3-12 are rejected for depending on claim 2.
Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 2, lines 9 & 11, each term of “each entity” lacks antecedent basis.  Line 10, it is unclear as to what “a plurality of entities” is referring to.
 	Claims 3-12 are rejected for depending on claim 2.
 	In claim 13, lines 3, 6 & 9, each term of “each entity” lacks antecedent basis.  Line 3, it is unclear as to what “a plurality of entities” is referring to.
 	Claims 14-21 are rejected for depending on claim 13.
Double Patenting
Claims 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 15-16, 18 and 20 of U.S. Patent No. 11,108,669 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning:
 	Regarding claim 13, by omitting the “throughput usage monitoring step” and “throughput usage aggregating step”, claim 10 of U.S. Patent No. 11,108,669 B2 is directed to substantially same invention as claim 13 of the instant application.
 	Regarding claim 14, by the same omissions, claim 11 of U.S. Patent No. 11,108,669 B2 is directed to substantially same invention as claim 14 of the instant application.
	Regarding claim 15, by the same omissions, claim 12 of U.S. Patent No. 11,108,669 B2 is directed to substantially same invention as claim 15 of the instant application.
 	Regarding claim 16, by the same omissions, claim 10 of U.S. Patent No. 11,108,669 B2 is directed to substantially same invention as claim 16 of the instant application.
 	Regarding claim 17, by the same omissions, claim 13 of U.S. Patent No. 11,108,669 B2 is directed to substantially same invention as claim 17 of the instant application.
	Regarding claim 18, by the same omissions, claim 15 of U.S. Patent No. 11,108,669 B2 is directed to substantially same invention as claim 18 of the instant application.
 	Regarding claim 19, by the same omissions, claim 16 of U.S. Patent No. 11,108,669 B2 is directed to substantially same invention as claim 19 of the instant application.
 	Regarding claim 20, by the same omissions, claim 18 of U.S. Patent No. 11,108,669 B2 is directed to substantially same invention as claim 20 of the instant application.
 	Regarding claim 21, by the same omissions, claim 20 of U.S. Patent No. 11,108,669 B2 is directed to substantially same invention as claim 21 of the instant application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 2-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Hreha et al. ‘154 & ‘987 and Ravishankar et al. ‘926 & ‘268 are all cited to show the common feature of satellite system for traffic management and resource allocation utilizing multiple gateways similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465